Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/992680, filed from a provisional 62/512878 filed 05/31/2017, applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq to amend the specification in the title

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10:
“a point burner configured to apply heat…and configured to apply heat to the separated open end…” any point burner capable of hitting the portions claimed is considered a structural equivalent point burner
“a point burner configured to perform fire-blast treatment of an inner surface of the open end portion with a flame while said second holding device holds the open end portion and during at least one of (i) application of heat to the borosilicate glass tube by the burner, (ii) application of heat to the separated open end portion to form the glass vessel, and (iii) after applying heat to the separated open end portion and prior to release of the glass vessel by said second holding device” 
Any point burner capable of performing fire-blast treatment of an inner surface of the open end portion is considered a structural equivalent. The timing of the application is considered a duration in a method and does not structurally differentiate the point burner
Claim 11:
“point burner is configured to perform the fire-blast treatment such that a temperature of an outer surface of the open end portion opposite a deteriorated region of the open end portion is between 650 °C and 800 °C” a point burner that operates within this temperature range  is a structural equivalent
Claim 13:
“point burner is configured to jet an oxygen-flammable gas flame containing an oxonium ion” a jet-burner meant/ or capable of causing this flame is a structural equivalent.
Claim 17:
“an oven configured to anneal” any oven capable of annealing the glass product is a structural equivalent
Respectively in claims 10, 11, 13, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US20160016841) as applied above and further in view of Wada (US 20100255229).
Regarding claims 10 and 15-18, Frost discloses forming glass vessels from glass tubes [0005]-[0007], Frost discloses an apparatus for forming [0060] glass container 10, with 
a first holding device chuck 34 configured to hold a borosilicate glass tube (not shown), and second holding device, chuck of bottom machine 32, thus spaced away. 
A Burner 501 as separating means [0009]/[0064], thus considered configured to apply heat between said first holding device and said second holding device so as to soften the borosilicate glass tube and separate the open end portion from a remainder of the borosilicate glass tube, 
a gas stream through duct system (44) through the tube [0060], or a gas stream into closed container (10) [0061] (thus equivalent to a gas evacuation device before or after the fire blast treatment, relating to present claim 16)
followed by a stress relief furnace or annealing furnace 52  for the formed glass vessel (relating to present claim 17). 
Frost pails to disclose the point burner.
In an analogous art, Wada discloses 
A similar apparatus (vertical automatic-converting machine [0056]) for producing a glass vessel ([0056] vial, container title), comprising: a first holding device configured to hold a borosilicate glass tube (60); a second holding device configured to hold an open end portion of the glass tube (60) (borosilicate [0003]), a burner (61) configured to apply heat to the borosilicate glass tube at a location in the tube to sever a portion of the tube to create the container (Fig 3A-B), thus considered configured to apply heat between said first holding device and said second holding device so as to soften the borosilicate glass tube and separate the open end portion from a remainder of the borosilicate glass tube, and configured to apply heat to the separated open end portion to form a bottom portion  on the open end portion and thereby form the glass vessel (burner 60 “simultaneously, the bottom 53 is formed at the burnt-off portion [0056]); and
a point burner (10) configured to perform fire-blast treatment of an inner surface of the open end portion with a flame while said second holding device holds the open end portion and during at least one of:
application of heat to the borosilicate glass tube by the burner [0070] discloses point burner structurally capable of fire blasting with use of burner, 
application of heat to the separated open end portion to form the glass vessel (Fig 4), 
after applying heat to the separated open end portion and prior to release of the glass vessel by said second holding device (no holding device shown in Fig 4).
MPEP 2114 states:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 

Therefore it would have been obvious to one of ordinary skill in the art to modify the structural apparatus of Frost with the point burner of Wada to the device of Frost as motivated by reducing alkali components adhered to the tube or bottle.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US20160016841) and Wada (US 20100255229) as applied above and further in view of Risch (WO 2013/131720) as cited in US equivalent US20150114043.
Regarding claim 11, Wada discloses a point burner (10) is configured to perform the fire-blast treatment with flame (20).  Wada does not disclose the point burner capable of the outer surface at the disclosed temperatures in claim 11 or a non-contact thermometer capable of measuring the exterior temperature of the container.
Wada does not explicitly disclose the limitation of claim 11,  however it is prima facie obvious to optimize the temperature of the point burner, One skilled in the art would be motivated to optimize the temperature of the point burner “such that a temperature of an outer surface of the open end portion opposite a deteriorated region of the open end portion is between 650 °C and 800 °C”. to leach out condensed alkali components (see [0005] and explanation of Examples 1-2)

Regarding claim 12, In an analogous are of a system to fire-blast a glass tube or vessel, Risch discloses a system Fig 1 for manufacturing a medical container, at least syringe [0082] see also [0113], from a glass tube (3), Risch discloses a pyrometer (11) or non-contact thermometer capable of measuring the temperature.
Risch discloses controlling the temperature of the laser heating internally to control the measured temperature to achieve a desired temperature.  It would be obvious to one skilled in the art to 
Regarding claims 13-14, Wada discloses the point burner (10) is configured to jet an oxygen-flammable gas flame [0047] thus an equivalent to the claimed point-burner and capable containing an oxonium ion toward the inner surface of the open end portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pertinent art:
US 2020/0354256 vertical automatic-converting machine [0001] vials, containers syringe barrels, [0006] holding chucks 106/136 [0027] tubes [0046] device 1, tube 60 [0047] tubes 60, chucks 16, 36, burner
US 2020/0354255 [0023] containers, hot tube, [0035] chucks
US20190161380, US20190161384, US20190161381, US20190161382, Fig 1 vials syringes ampoules from tubes 102 [0096], holders, chucks, 130 [0099], separating station 206
US 20170203993 [0045] clamping chuck 12 (including 18/16) for receiving glass tube 26, [0050] burner 29 makes glass product
US20170119967 [0007] glass containers, [0083] glass tube 3, chuck 91
US 20160244354 [0048]-[0051] glass tube 16, clamping chuck 14, second chuck 14’, burner 18, [0054] borosilicate glass- precipitates, [0057] bottom closing in 36
US20150114043 chuck 91, 70 holding open end of tube
US4226607 making containers, grasping container blanks or tubes 16, chuck 15 and holder 40, cuts with 38
US 2367495 supporting rollers, or chucks, clamps 11/12 for tube 13, burner 20
US 4157909 
US20160107918 Fig 1 [0083]-[0084], Sterilize at 500 c [0063], align molecules [0013] or anneal
CA3033778 and IR contactless temperature measurement, temperature safety margin Abstract and Fig 1, 
US20080171147 vacuum chamber 22
US 20180134603 evidence that point burner would operate at 650-800 to remove precipitates from borosilicate glass container through optimization abstract US 20180105449 WO- 10/13/2016
NOTE wada
The disclosure of Wada does not specifically states the first and second holding devices.
Fig 3 A-B of Wada are described in [0056] included herein below:

    PNG
    media_image1.png
    679
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    513
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art the tube (60) is held by some type of holding device, yielding the first holding device, and the severed portion (50) is held by some type of holding device.  







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741